Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-20-2008

Hernandez v. York
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4774




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Hernandez v. York" (2008). 2008 Decisions. Paper 638.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/638


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-253                                             NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   No. 07-4774
                                   ___________

                              LUIS A. HERNANDEZ,
                                               Appellant

                                           v.

                             YORK COUNTY;
                         WARDEN THOMAS H. HOGAN


                    ____________________________________

                  On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                            (D.C. Civil No. 06-cv-01176)
                   District Judge: Honorable A. Richard Caputo
                   ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
       or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   July 17, 2008
            Before: AMBRO, FUENTES and JORDAN, Circuit Judges

                          (Opinion filed: August 20, 2008)


                                    _________

                                     OPINION
                                    _________

PER CURIAM

     Appellant Luis A. Hernandez appeals pro se from the District Court’s order
granting summary judgment in favor of the defendants, Thomas H. Hogan and York

County. Because no substantial question is presented, L.A.R. 27.4, we will summarily

affirm the District Court’s judgment.

       We need not repeat the details of Hernandez’s claims here as they are well-known

to the parties and are summarized in the District Court’s memorandum. In brief,

Hernandez, a former inmate of York County Prison, filed a complaint against Hogan (the

warden of York County Prison) and York County asserting claims arising under the

United States Constitution and Pennsylvania law.1 Hernandez alleged that during his

approximately one-month long incarceration, he was placed in the “hole” for twelve days,

was allowed only one shower, and was incarcerated for fourteen days before he was

permitted to make a telephone call. Hernandez further alleged that he was beaten by

correctional officers and sustained injuries to his arms, hands, legs, and shoulders.

       Defendants filed a motion to dismiss which the District Court granted in part. The

District Court dismissed Hernandez’s claims against Hogan pursuant to 42 U.S.C. § 1983

because he failed to allege that Hogan was personally involved with the violation of his

rights. Although the District Court provided Hernandez with the opportunity to file an

amended complaint, he failed to do so. After filing an answer to the complaint,

defendants moved for summary judgment, contending that there was no genuine issue of



  1
    It is unclear from the record whether Hernandez was represented by counsel
throughout the District Court proceedings. Although his complaint was signed by
counsel, other pleadings were signed only by Hernandez himself.

                                              2
material fact with respect to any of Hernandez’s claims.2 Defendants also filed a

Statement of Material Facts attaching two sworn affidavits from corrections officers.

Officer Bolding’s Affidavit alleged that he helped subdue Hernandez after he became out

of control and appeared to be suffering from a psychotic episode. Bolding stated that

Hernandez suffered some minor bruising from the handcuffs placed on him. Captain

Schell’s Affidavit alleged that in another incident the next day, he found Hernandez out

of control, kicking and running into his medical cell door. Schell explained that the on-

call prison doctor ordered a shot of medication and requested that Hernandez be placed in

a four-point restraint. According to Schell, Hernandez suffered some scrapes and bruises

because of his extreme agitation and the need to subdue him. Hernandez filed a brief in

opposition to the defendants’ motion for summary judgment, but failed to submit a short,

concise statement of material facts in opposition to the defendants’ motion, as required by

Middle District of Pennsylvania Local Rule 56.1. Nor did Hernandez submit any

affidavits or other forms of evidence in support of his claims.

       A Magistrate Judge issued a Report and Recommendation recommending that

defendants’ motion for summary judgment be granted in part and denied in part. The



  2
     Defendants’ supporting brief further argued that: (1) the York County Prison Board
(a non-party), and not York County, was the final policymaker for purposes of liability
under Monell v. New York City Department of Social Services, 436 U.S. 658 (1978); (2)
there was no evidence of an unlawful custom or policy that would establish liability under
§ 1983; (3) there were no allegations that Hogan did anything directly or participated in
any of the alleged acts forming the basis of the suit; and (4) York County and Hogan were
immune from liability under the Pennsylvania Political Subdivision Tort Claims Act.

                                             3
parties filed objections. The District Court then adopted in part, and rejected in part, the

Report and Recommendation, and granted defendants’ motion for summary judgment.

Because Hernandez failed to controvert any of the material facts set forth by the

defendants, the District Court deemed those facts, and the accompanying affidavits,

undisputed. The District Court further held that Hernandez had failed to present evidence

of an unlawful policy or custom regarding the use of excessive force by York County, or

that such a policy or custom was the proximate cause of his injury. The District Court

added that, even if defendants’ affidavits established that there was a policy regarding the

use of force, Hernandez had failed to present any evidence that the use of force was

excessive or unlawful in his case. The District Court also entered summary judgment in

favor of defendants on Hernandez’s First, Fourth, and Fourteenth Amendment claims

because Hernandez had failed to present any evidence supporting these claims.

       With respect to Hernandez’s state law claims, the District Court concluded that

York County was entitled to summary judgment because the County was immune under

the Pennsylvania Political Subdivision Tort Claims Act (PPSTCA), 42 Pa. Cons. Stat.

§ 8541, et seq. The District Court further held that Hogan was immune under the Act

from Hernandez’s claims for negligence, gross negligence, negligent hiring, negligent

training, negligent retention, and negligent supervision. 42 Pa. Cons. Stat. § 8545. To the

extent Hogan was not protected by immunity for acts of “willful misconduct” under

§ 8550, the District Court entered summary judgment in favor of Hogan because



                                              4
Hernandez failed to present evidence that Hogan was personally involved with any

violations of state law, had the requisite intent, or caused any injury to plaintiff.

       We have jurisdiction over this appeal under 28 U.S.C. § 1291. We exercise

plenary review over a district court’s order of summary judgment. See Kaucher v.

County of Bucks, 455 F.3d 418, 422 (3d Cir. 2006).

       In order to establish a §1983 civil rights claim, a claimant must show: “(1) that the

conduct complained of was committed by a person acting under color of state law; and (2)

that the conduct deprived a person of rights, privileges, or immunities secured by the

Constitution or laws of the United States.” Robb v. City of Philadelphia, 733 F.2d 286,

290-91 (3d Cir. 1984) (citing Parratt v. Taylor, 451 U.S. 527, 535 (1981)). See also

Collins v. City of Harker Heights, 503 U.S. 115, 120 (1992) (municipalities are

considered “persons” under section 1983).

       For essentially the reasons explained by the District Court, summary judgment was

properly entered in favor of the defendants. We agree that there was no genuine issue of

material fact with respect to any of Hernandez’s §1983 claims.3 The District Court also

properly held that, with respect to Hernandez’s state law claims, York County was

immune from liability under 42 Pa. Cons. Stat. § 8541 and that Hogan was immune under

§ 8545 for any alleged damages on account of acts he took within the scope of his office




  3
    Like the District Court, we do not reach the issue of whether York County or the
York County Prison Board was the final policy maker for purposes of Monell liability.

                                               5
or duties. See Sanford v. Stiles, 456 F.3d 298, 315 (3d Cir. 2006) (PPSTCA gives local

agencies broad tort immunity and municipal employees are generally immune from

liability to the same extent as their employing agency, so long as the act committed was

within the scope of the employee’s employment); Bright v. Westmoreland County, 443
F.3d 276 (3d Cir. 2006) (discussing the “broad immunity” given local agencies under

§ 8541 and the immunity of municipal employees under § 8545).4 Moreover, the record

was devoid of evidence of any willful misconduct by Hogan for purposes of liability

under 42 Pa. Cons. Stat.§ 8550. See Sanford, 456 F.3d at 315 (“willful misconduct is a

demanding level of fault”).

       For the foregoing reasons, no substantial question is presented and we will affirm

the judgment of the District Court.




                                              6


  4
     Bright also supports the conclusion that the District Court did not abuse its discretion
in exercising its supplemental jurisdiction over the remaining state law claims. See id. at
286.